Title: Description of a Cipher, [23 May 1803]
From: “A.”
To: 



[May 23, 1803]

Pour se servir de l’Echiquier cy inclus, en place d’un Chiffre, afin d’empecher la decouverte de votre correspondance; employer la maniere suivante.
Ayant ecris votre lettre comme de coutume; vous prepárerez le papier sur lequel vous ētes intentioné a coucher votre copie secrete de la meme grandeur que le carré en Echiquier, lequel ētant placé sur le dit papier, vous l’y fixerez par les quatre coins avec des Epingles—il est indifferent par quel coin vous commenciez, soit A. B. C. ou D., pourvu que vous fassiez attention de tourner l’Exhiquier vers votre gauche. Ainsi si vous commencez par le coin A. vous ecrirez votre communication en placeant sur le papier préparé a cet effet, une seule lettre dans chaque carré découpé, allant de la droit, à la gauche, ligne par ligne, ayant ecris de cette maniére jusqu’a láfin de la page, détaché l’Echiquier, tournez le de la droite a la gauche, l’A faisant place a B. fixez le avec des epingles par les memes trous sur votre papier a lettre, continuez a copier votre lettre ainsi qu’il est explique cy dessus, et ayant remplis tous les carrés decoupés de la dite page, vous tournerez de rechef l’Echiquier en sorte que B. fasse place a C. En suivant cette maniere jusqu’a ce que vous ayez fait usage des quatre cotés de l’Echiquier, vous aurez remplis votre papier avec vingt six lignes, chaque contenant 26 letters. Pour eviter toute difficulté et confusion, vous pouvez désigner par quel coin de l’Echiquier vous avez commencé, en placeant au haut de votre communication la lettre marquante le dit coin cy dessus pour la lettre A.
